       Case 6:20-cv-00431-ADA-JCM Document 38 Filed 08/13/20 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

 DIANE REED BRIGHT, INDIVIDUALLY,                    §
 and as the PERSONAL REPRESENTATIVE                  §
 FOR THE ESTATE OF DECEDENT,                         §
 JAMES SCOTT REED                                    §
                                                     §
         Plaintiff,                                  §
                                                     §
 v.                                                  §                CIVIL ACTION NO. 6:20-CV-431
                                                     §
 THE CITY OF KILLEEN, TEXAS;                         §
 ANTHONY R. CUSTANCE; RICHARD A.                     §
 HATFIELD, JR.; FRED L. BASKETT; and                 §
 CHRISTIAN SUESS,                                    §
                                                     §
                                                     §
         Defendants.                                 §

           PLAINTIFF’S SUR-REPLY TO DEFENDANT CITY OF KILLEEN’S
            MOTION TO DISMISS PLAINTIFF’S ORIGINAL COMPLAINT

        Plaintiff Diane Reed Bright, individually and as the personal representative for the Estate

of Decedent James Scott Reed, files this Sur-Reply to Defendant the City of Killeen’s Reply (Doc.

32-2) in support of its Motion to Dismiss Plaintiff’s Complaint Pursuant to Rule 12(b)(6) (Doc.

21), in order to address several mischaracterizations of the law and facts raised in the Reply. Bright

respectfully shows the Court as follows:

A.      The City incorrectly interprets the law and facts supporting Bright’s claims based on
        the City’s training policies.

        Bright identified training failures more specifically than City is capable of doing. Generally

replying that it “absolutely has policies relevant to the use of force and execution of warrants” and

some general training “on those issues” does not address the training failure Bright specifically

alleges. Rather than state what training it provides to address Bright’s concerns, or why that

training is sufficient, the City strains to fault Bright’s more specific allegations as still not specific



PLAINTIFF’S SUR-REPLY TO CITY OF KILLEEN’S MOTION TO DISMISS                                  PAGE 1 OF 5
       Case 6:20-cv-00431-ADA-JCM Document 38 Filed 08/13/20 Page 2 of 5




enough. Despite admitting that “the content of City policy or the exact details of training might be

uniquely within the City's knowledge,” the City would hold Bright to an impossible—and

impermissible standard. See Schultea v. Wood, 47 F.3d 1427, 1432 (5th Cir. 1995) (a plaintiff is

not required to plead facts “peculiarly within the knowledge of defendants.”). In doing so, the City

avoids addressing the specific—and necessary—training Bright alleges the City failed to provide

its officers, while attempting to rely on its own generalized arguments. This Court should not

dismiss Bright’s valid claims based on the City’s evasive maneuvers.

        The City effectively contends that, unless the City itself attributed certain violations to the

Officers, it could not have ratified their conduct. If this were the standard, it would encourage cities

not to find that its officers violated any standard, so that if that city then elected not to discipline

those officers, it could not later be accused of approving of misconduct. Surely that cannot be what

the Supreme Court intended. Rather, Bright alleges that the City elected not to discipline the

Officers here and approves of the basis for the Officers’ misconduct—an approval evident from

the City’s contention in its Response that the “[O]fficers did nothing for which they should have

been disciplined.” (Doc. 31-2 at 2). Such post hoc ratification of the Officers’ conduct subjects the

City to liability. See City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988) (plurality opinion)

(“When a municipality approves a subordinate’s conduct and the basis for it, liability for that

conduct is chargeable against the municipality because it has retained the authority to measure the

official’s conduct for conformance with their policies.”).

        Moreover, despite what the City claims, its decision to ask for a Ranger investigation based

on Custance’s conduct does not mean that the other Officers’ conduct was proper. (Cf. Doc. 32-1

at 2–3). Given that the grand jury was only confronted with charges against Custance, the fact that

he has faced consequences for his misconduct—when the grand jury was not presented with




PLAINTIFF’S SUR-REPLY TO CITY OF KILLEEN’S MOTION TO DISMISS                                PAGE 2 OF 5
       Case 6:20-cv-00431-ADA-JCM Document 38 Filed 08/13/20 Page 3 of 5




charges against the other Officers at all—does not mean the other officers did not also engage in

misconduct. It is equally possible that the City chose to charge only one of the officers involved,

protecting the other Officers from liability, as well as protecting the City from liability for the

policies the officers followed.

        The City’s incorrect interpretation of the law and facts supporting Bright’s claims based

on the City’s official policies further provides no basis for dismissing Bright’s claims.

B.      The City incorrectly interprets the law and facts supporting Bright’s claims based on
        the City’s policies on excessive force.

        First, the City misunderstands Bright as arguing that “in the alternative” to the alleged

training failures, “if she has not alleged a policy, her allegations of a ‘persistent, widespread’

practice of officers following a ‘shoot first ask question later’ policy is sufficient to support liability

against the City.” (Doc. 31-2 at 8). This theory of liability is not in the alternative to the City’s

training failures. Rather, both the City’s policy of inadequately training its officers in the manners

specified and the City’s de facto policy to “shoot first ask question later” are independent—not

alternative—bases subjecting the City to municipal liability for the injuries Reed suffered as a

result of both failures.

        Second, unable to disagree that in Brown v. City of Houston, it was sufficient at the pleading

stage to allege that the District Attorney’s office do whatever it takes” conviction culture was a

policy subjecting the county to municipal liability, the City attempts to distinguish Brown by

misrepresenting what the case says. (Doc. 31-2 at 9). The City notes that in Brown, it was

noteworthy that the county had acknowledged what the plaintiff alleged: “a do whatever it takes

culture” regarding obtaining convictions. (Id.) (citing Brown v. City of Hous., 297 F. Supp. 2d 748,

767 (S.D. Tex. 2017)). Here, the City also does not deny that Bright alleges the same type of

culture charging the City with a custom to “shoot first, ask questions later.” Instead, the City simply



PLAINTIFF’S SUR-REPLY TO CITY OF KILLEEN’S MOTION TO DISMISS                                   PAGE 3 OF 5
       Case 6:20-cv-00431-ADA-JCM Document 38 Filed 08/13/20 Page 4 of 5




sidesteps that acknowledgement and denies that such a culture exists. Thus, the City’s attempt at

distinguishing Brown is misguided, and the custom Bright alleges subjects the City to liability.

        Next, the City improperly claims that “the pleadings reflect that when there is a shooting

incident, the City has the Texas Rangers perform an independent investigation and when

wrongdoing by an officer is discovered, appropriate action is taken.” (Doc. 31-2 at 9). In fact,

while Bright’s Complaint acknowledges that there was an investigation, it does not suggest that

Killeen has the practice of doing so whenever a shooting incident happens. Furthermore, just

because the City singled out Custance to charge does not mean the other officers committed no

wrongdoing.

        Therefore, the facts and law to which the City points do nothing to negate Bright’s claim

that the City has a de facto policy of using unreasonable and unjustifiable force on suspects like

Reed, without regard to the constitutional limits on excessive force. (Doc. 26 at 10–12).

C.      Dismissing a non-existent conspiracy claim against the City is unwarranted.

        Finally, as Bright clarified in her Response (Doc.26 at 9 n.11), she has not brought any

conspiracy claim against the City. Thus, despite what the City contends, dismissal is improper.

                                       CONCLUSION & PRAYER

        When the law the City mischaracterizes in its Reply is presented accurately, Bright’s

allegations are sufficient to state claims against the City for the official policies that resulted in the

Defendant Officers violating Reed’s Fourth Amendment. Accordingly, Plaintiff Diane Reed

Bright, individually as the surviving mother of James Scott Reed, deceased, and as the personal

representative for the Estate of Decedent James Scott Reed, respectfully re-urges her request that

this Court deny Defendant the City of Killeen’s Motion to Dismiss (Doc. 21) in its entirety.

Plaintiff further respectfully seeks all other relief to which she may be entitled.




PLAINTIFF’S SUR-REPLY TO CITY OF KILLEEN’S MOTION TO DISMISS                                  PAGE 4 OF 5
       Case 6:20-cv-00431-ADA-JCM Document 38 Filed 08/13/20 Page 5 of 5




                                           Respectfully submitted,

                                           By: /s/ Daryl K. Washington

                                               Daryl K. Washington
                                               State Bar No. 24013714
                                               dwashington@dwashlawfirm.com
                                               WASHINGTON LAW FIRM, PC
                                               325 N. St. Paul St., Suite 3950
                                               Dallas, Texas 75201
                                               Telephone: (214) 880-4883
                                               Facsimile: (214) 751-6685

                                               ATTORNEY FOR PLAINTIFFS



                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 13, 2020, I electronically filed the foregoing document with
the Clerk of the Court for the U.S. District Court, Western District of Texas, using the electronic case
filing (“ECF”) system of the Court. All counsel of record were served via electronic service through
the ECF system.

 Charles D. Olson                                     Roy L. Barrett
 colson@haleyolson.com                                barrett@namanhowell.com
 Michael W. Dixon                                     Joe Rivera
 mdixon@haleyolson.com                                jrivera@namanhowell.com
 HALEY & OLSON, P.C.                                  NAMAN, HOWELL, SMITH & LEE, PLLC
 100 N. Ritchie Road, Suite 200                       400 Austin Avenue, Suite 800
 Waco, Texas 76712                                    P.O. Box 1470
 Attorneys for Defendant                              Waco, Texas 76703-1470
 Anthony R. Custance                                  Attorneys for Defendant the City of Killeen,
                                                      Texas, Richard A. Hatfield, Jr., Fred L.
                                                      Baskett, and Christian Suess


                                               /s/ Daryl K. Washington
                                               Daryl K. Washington




PLAINTIFF’S SUR-REPLY TO CITY OF KILLEEN’S MOTION TO DISMISS                                PAGE 5 OF 5
